PER CURIAM.
This is an appeal of a guidelines departure sentence imposed after revocation of probation. We reverse the sentence and remand for resentencing because the trial court failed to enter written reasons for departure at the time sentence was pronounced. Ree v. State, 565 So.2d 1329 (Fla.1990). On remand, the trial court is directed to resentence appellant within the guidelines. See Pope v. State, 561 So.2d 554 (Fla.1990).
REVERSED AND REMANDED FOR RESENTENCING.
DELL, WALDEN and GUNTHER, JJ., concur.